Title: To James Madison from Levett Harris, 4 March 1808
From: Harris, Levett
To: Madison, James



Triplicate.
Sir,
St. Petersburg 22 Feb/ 4 March 1808.

I have the honor to transmit You the herewith inclosed Copy of a declaration of this Court explaining the present state of its relations with that of Sweden, which was communicated to me by the Imperial Ministry the 13 Ult.
As our intercourse with England through Sweden is now at an end, I have no means of writing You but by way of France or Holland, from whence opportunities to the United States, I learn, have become as rare as they are precarious.  In addition to my last however, of the 14/ 26 Jany. I have little very new to communicate: preparations of defense are Still going on in the several Russian ports of the Baltic, and we anxiously await the opening of the navigation to see what measures of hostility will be pursued by those powers who have the means and the supposed intention of making this Sea their principal Theatre of war the ensuing Spring.
A Russian Army is now on its march through Sweden Finland.  Hostilities between these two Powers have already commenced.
The Count Romanzoff has been confirmed in the office of Minister of Foreign Affairs, Genl. de Budberg having taken his final leave of the Service.  To this department has been added that of Commerce, which Count Romanzoff previously held, and which two posts in future, ‘tis said. are to remain united.
This Government have yet taken no measures against the entry of Neutral Vessels coming from England and having on board even English manufactures; but events now So rapidly succeed each other and influence So immediately upon Commerce that it is impossible to Say what may not be done in relation to this when the Shipping Season opens as Russia appears firmly determined to persevere in the system She, in conjunction with other Continental States, has embraced in the hope that a lasting peace may thereby be secured to Europe & all its benifits be Safely maintained.
I am Still without any advices from You, Sir.  The last news we have here from America, received through Paris & Hamburg papers, and no later than the 10. December.  I have the honor to be, with great Respect &c. &c. &c.
